Title: To James Madison from John Francis Mercer, 20 December 1799
From: Mercer, John Francis
To: Madison, James


Dear Sir
Decr. 20. 1799
It gives me the greatest uneasiness to say that I have not as yet recd. 200$ Cash from my sales of $5000.—which was what I sold of about 12000$ offered. I shall wait only two days longer, when if matters are no better I will go on to Balto. on which place I have drafts & try to get them discounted & forward you the Money before the Assembly rises. Yrs. with great truth
John F. Mercer
